DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US Patent Application Publication 2018/0076970), and further in view of Filippov et al (US Patent Application Publication 2007/0219666). Hereinafter Han and Filippov.

Regarding claim 1, Han discloses an in-vehicle communication system (vehicle network topology, Fig. 2), comprising: 
a plurality of in-vehicle gateways (the vehicle network includes an Ethernet-based network and a CAN (controller area network), where the vehicle network includes Ethernet-based devices such as gateway and switches, paragraph [0063]), each one including: 
a plurality of first connection units, an in-vehicle communication device being connected to each one of the first connection units via a first communication line, each of the plurality of first connection units being detachably connected to the first communication line (the gateway is connected to an end node (e.g. an electronic control unit (ECU), paragraphs [0028], [0061]) through a bus line that utilizes CAN protocol, paragraph [0064]; the end node is an in-vehicle communication device that is connected through a CAN bus line (i.e. first communication line)); 
a plurality of second connection units to which another one of the in-vehicle gateways is connected via a second communication line, each of the plurality of second connection units being detachably connected to the second communication line (the gateway is connected to a switch through Ethernet-based network that utilizes Ethernet protocol, paragraph [0063]; the switch is another in-vehicle gateway that is connected through Ethernet-based network (i.e. second communication line)); and 
a relay processing unit configured to execute processing to relay messages between the in-vehicle communication devices connected to the first connection units and the other one of in-vehicle gateways connected to the second connection units (the gateway includes CAN message processing unit, where the gateway converts a CAN message received from the CAN into an Ethernet message, and transmit the converted Ethernet message to the Ethernet-based network, paragraphs [0094] – [0095]; the gateway includes Ethernet message processing unit, where the gateway converts an Ethernet message received from the Ethernet-based network into a CAN message, and transmit the converted CAN message to the CAN, paragraphs [0094], [0097]; the gateway converts and relays the message between the end node CAN and Ethernet-based switch).
While Han discloses gateway and switches, Han does not explicitly disclose Ethernet-based switches are “gateways,” and “wherein two of the gateways are connected to one another via the first and second communication lines.”
Filippov discloses “gateways,” and “wherein two of the gateways are connected to one another via the first and second communication lines” as the vehicle control system includes versatile robotic control modules that are connected to CAN bus and Ethernet network with each other, as well as operational systems (that control the movement of the vehicle) and various input devices (paragraphs [0172] – [0174]), where each robotic control units comprise a power supply and a processor and at least one of a motor controller, a motor amplifier, or an Ethernet switch/router (paragraph [0027]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Han and Filippov before him or her, to incorporate the robotic control modules that include Ethernet switch/router function as taught by Filippov, to improve the gateway and switches of Han for the motivation of improving communication reliability in the communications between the CAN and the Ethernet-based network are required (paragraph [0006] of Han).

Regarding claim 2, Han and Filippov disclose the in-vehicle communication system according to claim 1, but Han does not explicitly disclose wherein the first and second communication lines connecting the two in-vehicle gateways follow an identical communication protocol.
Filippov discloses “wherein the first and second communication lines connecting the two in-vehicle gateways follow an identical communication protocol” as the vehicle control system includes versatile robotic control modules that are connected to CAN bus and Ethernet network with each other, as well as operational systems (that control the movement of the vehicle) and various input devices (paragraphs [0172] – [0174]), where each robotic control units comprise a power supply and a processor and at least one of a motor controller, a motor amplifier, or an Ethernet switch/router (paragraph [0027]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Han and Filippov before him or her, to incorporate the robotic control modules that include Ethernet switch/router function as taught by Filippov, to improve the gateway and switches of Han for the motivation of improving communication reliability in the communications between the CAN and the Ethernet-based network are required (paragraph [0006] of Han).

Regarding claim 8, Han discloses an in-vehicle gateway (the vehicle network includes Ethernet-based devices such as gateway and switches, paragraph [0063]), comprising:
a plurality of first connection units, an in-vehicle communication device being connected to each one of the first connection units (the gateway is connected to an end node (e.g. an electronic control unit (ECU), paragraphs [0028], [0061]) through a bus line that utilizes CAN protocol, paragraph [0064]; the end node is an in-vehicle communication device that is connected through a CAN bus line (i.e. first connection unit)); 
a plurality of second connection units to which another in-vehicle gateway is connected (the gateway is connected to a switch through Ethernet-based network that utilizes Ethernet protocol, paragraph [0063]; the switch is another in-vehicle gateway that is connected through Ethernet-based network (i.e. second connection unit)); and 
a relay processing unit configured to execute processing to relay messages between the in-vehicle communication devices connected to the first connection units and the other in-vehicle gateway connected to the second connection units (the gateway includes CAN message processing unit, where the gateway converts a CAN message received from the CAN into an Ethernet message, and transmit the converted Ethernet message to the Ethernet-based network, paragraphs [0094] – [0095]; the gateway includes Ethernet message processing unit, where the gateway converts an Ethernet message received from the Ethernet-based network into a CAN message, and transmit the converted CAN message to the CAN, paragraphs [0094], [0097]; the gateway converts and relays the message between the end node CAN and Ethernet-based switch).
While Han discloses gateway and switches, Han does not explicitly disclose Ethernet-based switches are “gateways.” 
Filippov discloses the vehicle control system includes versatile robotic control modules that are connected to CAN bus and Ethernet network with each other, as well as operational systems (that control the movement of the vehicle) and various input devices (paragraphs [0172] – [0174]), where each robotic control units comprise a power supply and a processor and at least one of a motor controller, a motor amplifier, or an Ethernet switch/router (paragraph [0027]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Han and Filippov before him or her, to incorporate the robotic control modules that include Ethernet switch/router function as taught by Filippov, to improve the gateway and switches of Han for the motivation of improving communication reliability in the communications between the CAN and the Ethernet-based network are required (paragraph [0006] of Han).

Regarding claim 9, Han discloses a communication program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor (the control logic is embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor, controller/control unit or the like, paragraph [0052]) causes an in-vehicle gateway, which is provided with a plurality of first connection units, an in-vehicle communication device being connected to each one of the first connection units (the gateway is connected to an end node (e.g. an electronic control unit (ECU), paragraphs [0028], [0061]) through a bus line that utilizes CAN protocol, paragraph [0064]; the end node is an in-vehicle communication device that is connected through a CAN bus line (i.e. first connection unit)), and a plurality of second connection units to which another in-vehicle gateway is connected (the gateway is connected to a switch through Ethernet-based network that utilizes Ethernet protocol, paragraph [0063]; the switch is another in-vehicle relay device that is connected through Ethernet-based network (i.e. second connection unit)), wherein two or more of the second connection units are connected to the other in-vehicle gateways (the vehicle network includes Ethernet-based devices such as gateway and switches, where the gateway is connected to multiple end nodes and multiple switches, and the switches are connected to gateway and multiple end nodes, Fig. 2, paragraph [0063]), to execute processing to: 
receive messages from the in-vehicle communication devices via the first connection units (the gateway includes CAN message processing unit, where the gateway converts a CAN message received from the CAN into an Ethernet message, and transmit the converted Ethernet message to the Ethernet-based network, paragraphs [0094] – [0095]; the gateway converts and relays the message between the end node CAN and Ethernet-based switch); and 
relay received messages to the other in-vehicle gateways via one or the plurality of second connection units (the gateway includes Ethernet message processing unit, where the gateway converts an Ethernet message received from the Ethernet-based network into a CAN message, and transmit the converted CAN message to the CAN, paragraphs [0094], [0097]; the gateway converts and relays the message between the end node CAN and Ethernet-based switch).
While Han discloses gateway and switches, Han does not explicitly disclose Ethernet-based switches are “gateways.” 
Filippov discloses the vehicle control system includes versatile robotic control modules that are connected to CAN bus and Ethernet network with each other, as well as operational systems (that control the movement of the vehicle) and various input devices (paragraphs [0172] – [0174]), where each robotic control units comprise a power supply and a processor and at least one of a motor controller, a motor amplifier, or an Ethernet switch/router (paragraph [0027]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Han and Filippov before him or her, to incorporate the robotic control modules that include Ethernet switch/router function as taught by Filippov, to improve the gateway and switches of Han for the motivation of improving communication reliability in the communications between the CAN and the Ethernet-based network are required (paragraph [0006] of Han).

Regarding claim 10, Han discloses a communication method, comprising: 
via an in-vehicle gateway (the vehicle network includes Ethernet-based devices such as gateway and switches, paragraph [0063]) provided with a plurality of first connection units, an in-vehicle communication device being connected to each one of the first connection units (the gateway is connected to an end node (e.g. an electronic control unit (ECU), paragraphs [0028], [0061]) through a bus line that utilizes CAN protocol, paragraph [0064]; the end node is an in-vehicle communication device that is connected through a CAN bus line (i.e. first connection unit)), and a plurality of second connection units to which another in-vehicle gateway is connected (the gateway is connected to a switch through Ethernet-based network that utilizes Ethernet protocol, paragraph [0063]; the switch is another in-vehicle relay device that is connected through Ethernet-based network (i.e. second connection unit)), wherein two or more of the second connection units are connected to the other in-vehicle gateway (the vehicle network includes Ethernet-based devices such as gateway and switches, where the gateway is connected to multiple end nodes and multiple switches, and the switches are connected to gateway and multiple end nodes, Fig. 2, paragraph [0063]), 
receiving messages from the in-vehicle communication devices via the first connection units (the gateway includes CAN message processing unit, where the gateway converts a CAN message received from the CAN into an Ethernet message, and transmit the converted Ethernet message to the Ethernet-based network, paragraphs [0094] – [0095]; the gateway converts and relays the message between the end node CAN and Ethernet-based switch); and 
relaying received messages to the other in-vehicle gateway via one or the plurality of second connection units (the gateway includes Ethernet message processing unit, where the gateway converts an Ethernet message received from the Ethernet-based network into a CAN message, and transmit the converted CAN message to the CAN, paragraphs [0094], [0097]; the gateway converts and relays the message between the end node CAN and Ethernet-based switch).
While Han discloses gateway and switches, Han does not explicitly disclose Ethernet-based switches are “gateways.” 
Filippov discloses the vehicle control system includes versatile robotic control modules that are connected to CAN bus and Ethernet network with each other, as well as operational systems (that control the movement of the vehicle) and various input devices (paragraphs [0172] – [0174]), where each robotic control units comprise a power supply and a processor and at least one of a motor controller, a motor amplifier, or an Ethernet switch/router (paragraph [0027]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Han and Filippov before him or her, to incorporate the robotic control modules that include Ethernet switch/router function as taught by Filippov, to improve the gateway and switches of Han for the motivation of improving communication reliability in the communications between the CAN and the Ethernet-based network are required (paragraph [0006] of Han).

Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US Patent Application Publication 2018/0076970) and Filippov et al (US Patent Application Publication 2007/0219666), and further in view of Ishigooka et al (US Patent Application Publication 2013/0166778). Hereinafter Han, Filippov, and Ishigooka.

Regarding claim 3, Han and Filippov disclose the in-vehicle communication system according to claim 1, wherein the in-vehicle gateways each include: 
a storage unit configured to store relationships between identification information attached to messages received via the first connection units and the second connection units corresponding to transmission destinations of the messages (the gateway includes predefined CAN routing table that indicates DU (data unit) to be transmitted to the CAN, paragraph [0114]; the gateway includes Ethernet routing table that indicates DU to be transmitted over Ethernet-based network, paragraph [0130]; the routing table stores the relationship between first connection units (i.e. CAN) and the second connection units (i.e. Ethernet), where the routing table indicates the destination of the message to be transmitted to first connection units (i.e. CAN) and the second connection units (i.e. Ethernet)); 
a monitor processing unit configured to execute processing to monitor a communication status of communication via the second connection units (the gateway includes Ethernet PHY layer unit that receives an Ethernet message by performing a monitoring operation on an Ethernet link, and transmits an Ethernet message over the Ethernet link, paragraph [0097]).
However, Han and Filippov do not explicitly disclose “an update processing unit configured to execute processing to update the relationships according to the communication status monitored by the monitor processing unit.”
Ishigooka discloses “an update processing unit configured to execute processing to update the relationships according to the communication status monitored by the monitor processing unit” as the gateway includes network configuration changing unit that determines whether the traffic currently being relayed exceeds a predetermined upper threshold (paragraph [0079]), and updates communication parameters for the communication controller for the gateway (paragraph [0095]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Han, Filippov, and Ishigooka before him or her, to incorporate the network configuration changing unit that updates the communication parameters as taught by Ishigooka, to improve the modified gateway of Han-Filippov for the motivation of dynamically selecting an appropriate slot amount or slot ID even when traffic to be relayed by the gateway is increased or decreased (paragraph [0026] of Ishigooka).

Regarding claim 4, Han, Filippov, and Ishigooka disclose the in-vehicle communication system according to claim 3, but Han and Filippov do not explicitly disclose wherein the update processing unit executes processing to update the relationships each time a predetermined amount of time elapses.
Ishigooka discloses “wherein the update processing unit executes processing to update the relationships each time a predetermined amount of time elapses” as the gateway includes data relay processing unit that calls an execution timing adjusting process to adjust the timing of execution of the process allocated to each slot in accordance with the transmission slot ID managing table (paragraph [0110]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Han, Filippov, and Ishigooka before him or her, to incorporate the network configuration changing unit that adjusts execution timing as taught by Ishigooka, to improve the modified gateway of Han-Filippov for the motivation of dynamically selecting an appropriate slot amount or slot ID even when traffic to be relayed by the gateway is increased or decreased (paragraph [0026] of Ishigooka).

Regarding claim 5, Han, Filippov, and Ishigooka disclose the in-vehicle communication system according to claim 3, but Han and Filippov do not explicitly disclose wherein the update processing unit executes processing to update the relationships when an imbalance level of the communication status of communication via the second connection units exceeds a threshold.
Ishigooka discloses “wherein the update processing unit executes processing to update the relationships when an imbalance level of the communication status of communication via the second connection units exceeds a threshold” as the gateway includes network configuration changing unit that determines whether the traffic currently being relayed exceeds a predetermined upper threshold (paragraph [0079]), and updates communication parameters for the communication controller for the gateway (paragraph [0095]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Han, Filippov, and Ishigooka before him or her, to incorporate the network configuration changing unit that updates the communication parameters as taught by Ishigooka, to improve the modified gateway of Han-Filippov for the motivation of dynamically selecting an appropriate slot amount or slot ID even when traffic to be relayed by the gateway is increased or decreased (paragraph [0026] of Ishigooka).

Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US Patent Application Publication 2018/0076970) in view of Filippov et al (US Patent Application Publication 2007/0219666), Ishigooka et al (US Patent Application Publication 2013/0166778), and further in view of Sasaki et al (European Patent Application Publication 3761572). Hereinafter Han, Filippov, Ishigooka, and Sasaki.

Regarding claim 6, Han, Filippov, and Ishigooka disclose the in-vehicle communication system according to claim 3, but do not explicitly disclose wherein the update processing unit updates the relationships so that a message allocated to a second connection unit of the second connection units with a larger communication amount is allocated to a second connection unit of the second connection units with a smaller communication amount.
Sasaki discloses the hub includes the selecting unit that generates transfer data and writes the generated data to the transmission buffer for transmission, where the selecting unit splits the data into multiple data when the data is of a size that cannot be stored in a CAN data frame (paragraph [0098]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Han, Filippov, Ishigooka, and Sasaki before him or her, to incorporate the hub splitting data in the transmission buffer for transmission as taught by Sasaki, to improve the modified gateway of Han-Filippov-Ishigooka for the motivation of transmitting with priority data suitable for one of the networks that has been decided beforehand, taking the properties of the networks into consideration (paragraph [0012] of Sasaki).

Regarding claim 7, Han, Filippov, and Ishigooka disclose the in-vehicle communication system according to claim 3, but do not explicitly disclose wherein the update processing unit updates the relationships so that a message with a predetermined identification information allocated to a second connection unit of the second connection units with a larger communication amount is transmitted via the plurality of second connection units.
Sasaki discloses the hub includes the selecting unit that generates transfer data and writes the generated data to the transmission buffer for transmission, where the selecting unit splits the data into multiple data when the data is of a size that cannot be stored in a CAN data frame (paragraph [0098]), where the selecting unit selects the destination of the data (paragraph [0063]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Han, Filippov, Ishigooka, and Sasaki before him or her, to incorporate the hub splitting data in the transmission buffer for transmission as taught by Sasaki, to improve the modified gateway of Han-Filippov-Ishigooka for the motivation of transmitting with priority data suitable for one of the networks that has been decided beforehand, taking the properties of the networks into consideration (paragraph [0012] of Sasaki).

Response to Arguments
Applicant's arguments, see pages 5 – 8, filed August 11, 2022, with respect to claims 1 – 10 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Katsuhiko BESSHO – the onboard relay device relays data which is transmitted and received between a first onboard device connected to a first network and a second onboard device connected to a second network, where a determination unit determines whether the first network is a target for cooperation control in which a network state is changed along with the second network
KIM et al – the switch in a vehicle network transmits a first signal to a first end node through a first path connecting the switch and the first end node, detects a failure in the first path, and configures a second path connecting the switch and the first end node
GO et al – the gateway performing relay processing involving communication protocol conversion, and one or a plurality of switching devices performing relay processing not involving the communication protocol conversion, the gateway or the switching device manages data update of a target device mounted on the vehicle, where the gateway receives update data for the target device from an external device disposed outside the vehicle, and transmits the update data for the target device to the switching device connected thereunder, which is connected to the switching device
HAGA et al – the gateway device sequentially receives frames of the first type from the first network and determines whether to transmit data regarding the received frames of the first type to the second network, where the gateway device transmits a frame of the second type including data regarding a plurality of the frames of the first type determined to be transmitted to the second network when a condition relating to a number of frames of the first type received by the gateway device is satisfied to the second network

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468